[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 10-14602         ELEVENTH CIRCUIT
                           Non-Argument Calendar        JUNE 8, 2011
                         ________________________        JOHN LEY
                                                          CLERK
                  D.C. Docket No. 4:08-cr-00036-SPM-WCS-1

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

ALVIN CHRISTOPHER BRYANT,
a.k.a. Itchy,

                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                 (June 8, 2011)

Before WILSON, MARTIN and BLACK, Circuit Judges

PER CURIAM:

      Randolph P. Murrell and Gwendolyn Spivey, appointed counsel for Alvin

Christopher Bryant in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Bryant’s convictions and sentences are AFFIRMED.




                                          2